NOTICE                          NO. 5-05-0063
 Decision filed 10/10/06. The text of
 this decision may be changed or                     IN THE
 corrected prior to the filing of a
 Petition   for    Rehearing   or   the   APPELLATE COURT OF ILLINOIS
 disposition of the same.
                             FIFTH DISTRICT
________________________________________________________________________
THE PEOPLE OF THE STATE OF ILLINOIS, )                        Appeal from the
                                     )                        Circuit Court of
   Plaintiff-Appellee,               )                        Saline County.
                                     )
v.                                   )                        No. 04-CF-275
                                     )
JERRY GRATHLER,                      )                        Honorable
                                     )                        Brocton Lockwood,
   Defendant-Appellant.              )                        Judge, presiding.
________________________________________________________________________

            JUSTICE HOPKINS delivered the opinion of the court:

            On appeal from his convictions for residential burglary (720 ILCS 5/19-3(a) (West
2004)) and attempted aggravated criminal sexual assault (720 ILCS 5/8-4(a), 12-14(a)(4)

(West 2004)), the defendant, Jerry Grathler, argues that the State failed to prove his guilt

beyond a reasonable doubt. We affirm.

                                                 BACKGROUND

            On July 9, 2004, the defendant was arrested and charged with one count of residential

burglary (720 ILCS 5/19-3(a) (West 2004)) and one count of attempted aggravated criminal
sexual assault (720 ILCS 5/8-4(a), 12-14(a)(4) (West 2004)). The residential burglary charge

alleged that the defendant had unlawfully entered C.F.'s home "with the intent to commit
therein an aggravated criminal sexual assault"; the attempt charge alleged that the criminal
sexual assault was aggravated because it had been attempted "during the commission of a

residential burglary." See 720 ILCS 5/12-14(a)(4) (West 2004). On December 14, 2004, the
cause proceeded to a bench trial, where the following evidence was adduced.

            C.F. testified that she lived alone in a small house in Carrier Mills and was an

                                                       1
experienced social worker with specialized training in matters related to violent crime and
law enforcement. On July 9, 2004, at approximately 1 a.m., C.F. was awakened in her bed

by the barking of her two small dogs. When she was unable to silence the dogs, she walked
into the hallway of her home and saw "a very large figure" in her kitchen. Startled, C.F. let
out "kind of a yelp." The figure then approached C.F., and she saw that it was the defendant.

C.F. testified that she "immediately recognized" the defendant because he grew up in her
grandparents' neighborhood.
       The defendant was wearing a sweatshirt from C.F.'s basement and "carpenter jeans

with no socks and no shoes." The defendant was holding a thin rope and a long leather purse

strap, and he came at C.F., grabbing at her hands. Employing tactics learned during the
course of her career, C.F. kept her hands above her chest, referred to the defendant by his

first name, and tried to "make a connection" with him and "act like everything was okay." As

the defendant grabbed her and tried to pull her near, C.F. "kept pulling away and saying no."

C.F. then backed into her living room, where the defendant followed her, lunged down onto
one of her two couches, and repeatedly tried "to pull [her] on top of him." The defendant

grabbed at C.F.'s waist and "buttocks area" while trying to force her down. C.F. was wearing

a nightgown, and she feared that the defendant was going to sexually assault her. As she
struggled, C.F. continued to talk to the defendant and convince him that he did not "want to

do this." C.F. eventually managed to sit herself down on the couch across from the couch
where the defendant was sitting. C.F. testified that a coffee table stood between the couches,
and she wanted to engage the defendant in further conversation from a safe distance, in a

nonthreatening manner.
       C.F. testified that the defendant had an odor of alcohol about him but was "focused"
and "able to answer questions" and "seemed to be thoughtful." When C.F. asked the

defendant if he was "on something," he indicated that he was not. When C.F. asked the

                                              2
defendant why he was there, the defendant said that "he had seen [her] around and he found
[her] sexually attractive" and that "he thought, wellB"; the defendant then mumbled

something indiscernible, and C.F. immediately diverted the conversation "to something else."
When C.F. asked the defendant if anyone was with him, he advised that he was alone, and
after announcing her intention to do so, C.F. quickly grabbed her robe from her nearby

bedroom and covered herself with it. She then returned to the couch and continued to
converse with the defendant. As the defendant spoke with C.F., he fidgeted with the rope in
his hands, "maintaining off and on eye contact." At one point, C.F. falsely claimed that her

"ex-husband should be by any time." The defendant apologized several times and indicated

that he was probably "going to be in trouble." Meanwhile, one of C.F.'s dogs had jumped
onto her bed and was barking because it was unable or afraid to get down by itself. When

C.F. noticed that the barking was "distracting" and "bothering" the defendant, she used the

dog as an excuse to return to her bedroom, stating that she "better get that dog because if it

falls off the bed it's going to hurt itself." Continuing her conversation with the defendant as
she moved, C.F. went into her bedroom, grabbed the dog off the bed, took the bedroom

telephone off the hook, and dialed 9-1-1. She then returned to the living room carrying the

dog. Soon thereafter, C.F. claimed that she saw a car in front of her house and acted as if the
car might be her ex-husband's. She then walked to the front door, opened it, and saw a police

car outside. At that point, she told the defendant that the police were there and she "ran out
the door."
       Officer Mike Stover of the Carrier Mills police department testified that, on July 9,

2004, at approximately 1:50 a.m., he responded to an "open line" 9-1-1 call from C.F.'s
residence in Carrier Mills. When Officer Stover drove by, he saw C.F. standing at the door
talking to someone. When Officer Stover subsequently parked his patrol car in front of the

house, C.F. exited the house looking frightened and hurried toward him. After C.F.

                                              3
recounted what had occurred, Officer Stover searched her home, but the defendant was gone.
       Officer Stover's investigation revealed that the defendant had entered C.F.'s home

through a basement window. The window's screen had been removed, and the window itself
had been pried and pushed open. The rope that the defendant had been holding, which was
tied "like a slipknot," was found on the floor in front of the couch where the defendant had

been sitting. The leather purse strap that the defendant had been holding was found on the
floor of the kitchen. In the basement, a leather purse with its straps cut off was found in an
area where "a lot of the stuff had been moved." A television cable wire had been pulled from

somewhere and was also "out of place." A black string attached to a silver ring was found

near a table where a pair of size 14, black, laced tennis shoes was also discovered. A white
T-shirt tied in a knot was found lying on top of C.F.'s washing machine. C.F. testified that

the tennis shoes and T-shirt were not hers and had not previously been in her basement.

       When Officer Steven Sloan arrived to assist Officer Stover, they canvassed C.F.'s

neighborhood looking for the defendant. The defendant's car was found parked a few blocks
away from C.F.'s house, and early into the search, someone was observed approaching and

then running away from the car. At approximately 4:30 a.m., the defendant was apprehended

at his grandmother's house, where he was found asleep on her porch. When arrested, the
defendant stated that "all [he had] done was open the window." After later waiving his

Miranda rights (Miranda v. Arizona, 384 U.S. 436, 16 L. Ed. 2d 694, 86 S. Ct. 1602 (1966))
at the Saline County jail, the defendant claimed that he did not remember anything. When
subsequently advised of the charges against him, he stated that, after consuming eight or nine

beers and some methamphetamine, he entered C.F.'s home so that he could get something to
drink. The defendant claimed that, when C.F. confronted him, she started screaming and he
grabbed hold of her hands. The defendant said that "he was wrong for being there" and that

he exited out the back door when the police arrived. The defendant acknowledged that he

                                              4
was sexually attracted to C.F.
       Defense witness Mary Johnson testified that, on July 8, 2004, she lived in Carrier

Mills with her son Danny Sherfield. Sometime between 7 p.m. and 8 p.m. that evening, the
defendant stopped by to visit Danny. Johnson stated that the defendant had a 12-pack of beer
with him and "was already drunk." The defendant and Danny hung out on Johnson's front

porch drinking beer until 11:30 p.m., at which point Johnson ordered Danny to bed because
he had to work the next morning. Johnson told the defendant that he could either sleep at her
place or leave. The defendant indicated that he was going to stay at his grandmother's house

and then drove off. On July 9, at approximately 2 a.m., Officer Sloan came to Johnson's door

looking for the defendant; Officer Sloan had seen the defendant's car in front of Johnson's
house the night before.

       The defendant testified that, on the evening of July 8, he picked up a 12-pack of beer,

drank 3 or 4 of the beers, and went to visit his friend Danny Sherfield. The defendant stated

that, while visiting Danny, he finished the 12-pack and then drank several of Danny's beers.
The defendant recalled leaving but could not remember what he did after that. The next thing

he remembered was waking up in a basement "[b]y a rope strangling [him]." The defendant

then proceeded upstairs, where he encountered C.F. When C.F. yelled, he became confused
and grabbed her hands. The defendant claimed that he apologized and that he then stumbled

to a couch where he and C.F. conversed. The defendant claimed that he "was blacking in and
out" but denied making any kind of sexual advances toward C.F. Other than when he
initially grabbed at C.F.'s hands, he did not remember grabbing or pulling her at any other

time. The defendant testified that he "[k]ind of" remembered C.F. from high school, but
"[s]he was a couple of years older." The defendant could not recall how he had entered
C.F.'s home. The defendant explained that he ultimately ended up asleep on the back porch

of his grandmother's house, which was about six blocks away, but did not know how he got

                                              5
there. The defendant denied cutting the strap off the purse found in the basement and
claimed that he did not know from where the rope or the black string with the ring had come.

The defendant indicated that his statements to the police were the false results of coercion,
but he admitted taking methamphetamine on July 7.              The defendant testified that
methamphetamine "put[s] [him] out of [his] state of mind." The defendant further testified

that he did not know if the shoes and shirt found in C.F.'s basement belonged to him, but he
acknowledged that he wore size 13 shoes and that, when arrested, he was not wearing any
shoes. The defendant maintained that he had not entered C.F.'s home "with the specific

intent to do anything wrong."

       Noting that the defendant conveniently remembered some things but not others, the
trial court described the defendant's assertion that he "periodically blacked out" as "somewhat

curious." The court further observed that the defendant's "physical conduct" was inconsistent

with "the level of his claimed impairment." By contrast, the trial court found that C.F. was

not only "very credible" but also one of the most "impressive" witnesses that it had ever seen.
The trial court stated that it was "confident that her recollections were accurate." The trial

court found the defendant guilty on both counts and later imposed concurrent six-year prison

sentences. The present appeal followed.
                                        ANALYSIS

       The defendant's sole contention on appeal is that his convictions for residential
burglary (720 ILCS 5/19-3(a) (West 2004)) and attempted aggravated criminal sexual assault
(720 ILCS 5/8-4(a), 12-14(a)(4) (West 2004)) must be reversed because the State failed to

prove his guilt beyond a reasonable doubt.
              "A reviewing court will not set aside a criminal conviction on grounds of
       insufficient evidence unless the proof is so improbable or unsatisfactory that there

       exists a reasonable doubt of the defendant's guilt. When considering the sufficiency

                                              6
       of the evidence, it is not the function of a reviewing court to retry the defendant.
       Rather, the relevant question is whether, after reviewing all of the evidence in the

       light most favorable to the prosecution, any rational fact finder could have found
       beyond a reasonable doubt the essential elements of the crime." People v. Maggette,
       195 Ill. 2d 336, 353 (2001).

When establishing the essential elements of a crime beyond a reasonable doubt, "[t]he State
is not required to exclude every reasonable hypothesis of innocence." People v. Rush, 294
Ill. App. 3d 334, 337 (1998).

                                      Residential Burglary

       The defendant first argues that his residential burglary conviction must be reversed
because the State failed to prove that he entered C.F.'s home with the intent to commit

criminal sexual assault.

       The parties agree that, to prove its residential burglary charge, the State was required

to prove that the defendant unlawfully entered C.F.'s home with the intent to commit an act
of criminal sexual assault. The State was therefore required to prove that the defendant

entered with the intent to commit "an act of sexual penetration by the use of force or threat of

force." 720 ILCS 5/12-13(a)(1) (West 2004). " 'Sexual penetration' means any contact,
however slight, between the sex organ or anus of one person by an object, the sex organ,

mouth[,] or anus of another person, or any intrusion, however slight, of any part of the body
of one person or of any animal or object into the sex organ or anus of another person,
including but not limited to cunnilingus, fellatio[,] or anal penetration." 720 ILCS 5/12-12(f)

(West 2004). "Whether the requisite intent existed is a question for the trier of fact, whose
determination will not be disturbed on review unless a reasonable doubt exists as to the
defendant's guilt." Maggette, 195 Ill. 2d at 354.

       "[I]ntent may be inferred by surrounding circumstances and may be proved by

                                               7
circumstantial evidence." People v. Taylor, 344 Ill. App. 3d 929, 936 (2003). "In a burglary
case, the relevant surrounding circumstances include the time, place[,] and manner of entry

into the premises, the defendant's activity within the premises, and any alternative
explanations offered for his presence." People v. Richardson, 104 Ill. 2d 8, 13 (1984).
"Circumstantial evidence is the proof of certain facts and circumstances from which the [trier

of fact] may infer other connected facts which usually and reasonably follow according to the
common experience of mankind." Hartness v. Ruzich, 155 Ill. App. 3d 878, 882 (1987).
"The sole limitation on the use of circumstantial evidence is that the inferences drawn

therefrom must be reasonable." Ruzich, 155 Ill. App. 3d at 883.

       Here, viewing the evidence adduced at the trial in the light most favorable to the State,
we conclude that it was reasonable for the trial court to find that the defendant entered C.F.'s

home with the intent to commit an act of criminal sexual assault. A rational trier of fact

could find that, emboldened by the effects of alcohol and methamphetamine, the defendant

surreptitiously broke into C.F.'s basement in the middle of the night, when C.F. would likely
be asleep and vulnerable upstairs in her bed. Once inside C.F.'s home, the defendant

rummaged through her basement in search of items that he could use as bindings, possibly

abandoning the notion to use his T-shirt and shoestrings for that purpose. When the
defendant proceeded upstairs, he was holding a thin rope tied "like a slipknot" and a long

purse strap, both of which could have been used to bind C.F.'s hands or otherwise physically
restrain her. When confronted, the defendant set upon C.F., ignoring her resistance and pleas
of "no." The defendant made repeated attempts to seize C.F.'s hands and, when seated on the

couch, "to pull [her] on top of him." The defendant grabbed at C.F.'s waist and "buttocks
area." The defendant stated that he was there because "he had seen [C.F.] around and he
found [her] sexually attractive" and "he thought, wellB." The defendant's flight from the

police could be construed as demonstrating his consciousness of guilt (see People v. Lewis,

                                               8
165 Ill. 2d 305, 349 (1995)), as could his varying statements to the police (see People v.
Milka, 211 Ill. 2d 150, 181 (2004)) and his apologies to C.F.

       Although at the trial the defendant offered extreme intoxication as an alternative
explanation for his actions and presence, the trial court found that the defendant's testimony
was not credible. As the State suggests on appeal, the trial court could have reasonably

concluded that the defendant's conduct "spoke loudly about what his intentions were."
Accordingly, we will not disturb the trial court's determination that the defendant entered
C.F.'s home with the intent to commit an act of sexual penetration by the use or threat of

force. Cf. People v. Toolate, 101 Ill. 2d 301, 303, 305, 306 (1984) (reversing the defendant's

conviction for "residential burglary with intent to commit rape" where the defendant's
conduct was "inconsistent with those of a would-be rapist" and failed to support "the

inference that he entered the [victim's] apartment with an intent to have sexual intercourse

with [the victim] by force and against her will").

                      Attempted Aggravated Criminal Sexual Assault
       To prove its attempted aggravated criminal sexual assault charge, the State was

required to prove that, with the intent to commit criminal sexual assault, the defendant did

"any act which constitutes a substantial step toward the commission of that offense" (720
ILCS 5/8-4(a) (West 2004)) and did so during the course of a residential burglary (720 ILCS

5/12-14(a)(4) (West 2004)).
       "An attempt crime is one 'that falls short of completion through means other than the
defendant's voluntary relenting.' " People v. Hawkins, 311 Ill. App. 3d 418, 427 (2000)

(quoting People v. Dogoda, 9 Ill. 2d 198, 203 (1956)). An attempt is committed when a
defendant crosses "the line where preparation ends and actual execution of a criminal act
begins," and "subsequent abandonment of the criminal purpose is no defense." Hawkins, 311
Ill. App. 3d at 426, 424. "A person commits an attempt when, with intent to commit a

                                              9
specific offense, he does any act which constitutes a substantial step toward the commission
of that offense." 720 ILCS 5/8-4(a) (West 2004). "Precisely what is a substantial step must

be determined by evaluating the facts and circumstances of each particular case." People v.
Smith, 148 Ill. 2d 454, 459 (1992).
       "Illinois courts have relied on the Model Penal Code for guidance in determining

whether an accused has taken a substantial step toward commission of a crime." Hawkins,
311 Ill. App. 3d at 424; see also People v. Terrell, 99 Ill. 2d 427, 435-36 (1984). Under
section 5.01(1)(c) of the Model Penal Code, an attempt to commit a crime occurs when an

individual with the requisite intent performs any act "constituting a substantial step in a

course of conduct planned to culminate in his commission of the crime." Model Penal Code
'5.01(1)(c), at 296 (1985). Section 5.01(2) of the Model Penal Code provides:

       "Without negativing the sufficiency of other conduct, the following, if strongly

       corroborative of the actor's criminal purpose, shall not be held insufficient as a matter

       of law:
                (a) lying in wait, searching for[,] or following the contemplated victim of the

       crime;

                (b) enticing or seeking to entice the contemplated victim of the crime to go to
       the place contemplated for its commission;

                (c) reconnoitering the place contemplated for the commission of the crime;
                (d) unlawful entry of a structure, vehicle[,] or enclosure in which it is
       contemplated that the crime will be committed;

                (e) possession of materials to be employed in the commission of the crime, that
       are specially designed for such unlawful use or that can serve no lawful purpose of the
       actor under the circumstances;

                (f) possession, collection[,] or fabrication of materials to be employed in the

                                               10
       commission of the crime, at or near the place contemplated for its commission, if such
       possession, collection[,] or fabrication serves no lawful purpose of the actor under the

       circumstances;
              (g) soliciting an innocent agent to engage in conduct constituting an element of
       the crime." Model Penal Code '5.01(2), at 296 (1985).

As this list demonstrates, "[t]he approach of the Model Penal Code is to concentrate on the
steps a defendant has taken toward the commission of the crime rather than on what steps
remain." People v. Jiles, 364 Ill. App. 3d 320, 334 (2006); see also Hawkins, 311 Ill. App.
3d at 424.

       Citing People v. Montefolka, 287 Ill. App. 3d 199 (1997), the defendant argues that
his attempted aggravated criminal sexual assault conviction must be reversed because the

State failed to prove that he took a substantial step toward the commission of a criminal

sexual assault. In Montefolka, stating that "[a] defendant cannot be convicted of attempted

aggravated criminal sexual assault absent evidence that he had taken a substantial step toward
completion of the forced act of penetration," the Sixth Division of the First District Appellate

Court held that evidence that the defendant struggled with the victim and twice told her to

remove her underwear was insufficient to sustain the defendant's conviction for the offense.
Montefolka, 287 Ill. App. 3d at 207-11. When considering the sufficiency of the evidence,

the Montefolka court noted, inter alia, that the defendant "made no overt act toward [the
victim's] genitals, did not use force to remove her clothing, nor did he expose himself."
Montefolka, 287 Ill. App. 3d at 209.         Justice Theis dissented "from the majority's

determination that the State failed to prove beyond a reasonable doubt that defendant's
conduct was a substantial step toward the act of sexual assault" and maintained, inter alia,
that the cases upon which the majority relied were "antiquated" and "entirely inapposite."

Montefolka, 287 Ill. App. 3d at 212, 213 (Theis, J., dissenting).

                                              11
       Montefolka's attempted aggravated criminal sexual assault holding has since been
criticized and called into doubt.

       In People v. Cosby, 305 Ill. App. 3d 211, 215-16 (1999), the defendant demanded sex
from the victim, beat and shot her during an ensuing struggle, and then fled. On appeal from
his various convictions, the defendant relied on Montefolka when arguing that his attempted

aggravated criminal sexual assault conviction could not stand "because there was no showing
that he removed his clothing or that of the victim or made any genital contact with her."
Cosby, 305 Ill. App. 3d at 221. After distinguishing Montefolka on its facts, the Second

Division of the First District Appellate Court stated, "[E]ven if Montefolka was not factually

distinguishable, we would respectfully decline to follow it." Cosby, 305 Ill. App. 3d at 222.
Agreeing with Justice Theis's assessment that the majority's holding in Montefolka was

derived from outmoded law, the Cosby court held that, in light of the evidence that the

defendant intended to have sex with the victim, his "attack on the victim constituted a

substantial step toward the commission of the offense of aggravated criminal sexual assault."
Cosby, 305 Ill. App. 3d at 224.

       In People v. Hawkins, 311 Ill. App. 3d 418, 429 (2000), when affirming the

defendant's attempted criminal sexual assault conviction, the Fourth District Appellate Court
described Montefolka's attempted aggravated criminal sexual assault holding as "logically

unsound and a dangerous precedent." The Hawkins court stated: "We find [the Montefolka
majority's] emphasis on what the defendant did not do to be an inappropriate test for
determining whether a substantial step was taken. Moreover, such a test is inconsistent with

the Model Penal Code. A substantial step can be the very first step beyond mere preparation.
That more steps could conceivably have been taken before actual commission of a crime
does not render that first step insubstantial." (Emphasis in original.) Hawkins, 311 Ill. App.
3d at 428.

                                             12
       In People v. Scott, 318 Ill. App. 3d 46, 54 (2000), the Second District Appellate Court
noted that "Montefolka may not be good law." After discussing Hawkins, the Scott court

determined that the defendant had taken "a substantial step" toward committing the offense
of predatory criminal sexual assault of a child by first arranging to meet with who he thought
was a 12-year-old boy ostensibly willing to engage in acts of sexual penetration (thereby

satisfying factor (b) of section 5.01(2) of the Model Penal Code) and then driving to the
agreed-upon location at the agreed-upon time. Scott, 318 Ill. App. 3d at 49, 54-55.
       Finally, in People v. Childress, 321 Ill. App. 3d 13 (2001), the Second Division of the

First District Appellate Court again rejected a claim that, in accordance with Montefolka, a

defendant's attempted aggravated criminal sexual assault conviction had to be reversed
because "his acts did not constitute a substantial step toward commission of 'an act of sexual

penetration.' " Childress, 321 Ill. App. 3d at 24-25 (quoting 720 ILCS 5/12-13(a)(1) (West

1998)). After finding Montefolka "factually distinguishable," the Childress court noted that,

in Cosby, it had "expressly declined to follow Montefolka." Childress, 321 Ill. App. 3d at 24,
25. The Childress court further deemed Hawkins "instructive" on the issue of whether the

defendant had taken a substantial step toward the commission of a criminal sexual assault.

Childress, 321 Ill. App. 3d at 25.
       We believe that Montefolka has been rightly rejected since its inception, and we

decline the defendant's invitation to follow it. We further conclude that the evidence adduced
at the defendant's trial was sufficient to support the trial court's finding that, with the intent to
commit criminal sexual assault, the defendant took a substantial step toward the commission

of that offense.
       The defendant's conduct in the present case was strongly corroborative of his criminal
purpose and exemplified two of the factors set forth in section 5.01(2) of the Model Penal

CodeBfactors (d) and (f). As previously noted, the defendant broke into C.F.'s basement in

                                                 13
the middle of the night, when C.F. would likely be asleep and vulnerable. The defendant
therefore satisfied factor (d) by gaining unlawful entry into the structure where the crime

would be committed. Once inside, the defendant rummaged through C.F.'s basement in
search of items that he could use as bindings, and when he appeared upstairs, he was holding
a rope tied "like a slipknot" and a long leather strap that was cut from a purse; both the rope

and the strap could have been used to bind C.F.'s hands or otherwise physically restrain her.
Thus, once inside the place contemplated for the crime's commission, the defendant
collected, fabricated, or possessed materials to be employed in the crime's commission, and

the possession, collection, or fabrication of the materials served no lawful purpose under the

circumstances; the defendant's conduct therefore satisfied factor (f). In light of the evidence
supporting the inference that the defendant entered C.F.'s home with the intent to commit an

act of sexual penetration, the defendant's struggling with C.F. also constituted a substantial

step toward the commission of a criminal sexual assault. See People v. Cosby, 305 Ill. App.
3d 211, 224 (1999). Where, as here, "a substantial step has already been taken and the
perpetrator's intent is clear, abandonment of the criminal purpose upon the resistance of the

potential victim does not render those steps already taken insubstantial." Hawkins, 311 Ill.

App. 3d at 431. Under the circumstances, it would be inappropriate to reverse the
defendant's conviction for attempted aggravated criminal sexual assault.

                                       CONCLUSION
       For the foregoing reasons, we affirm the trial court's judgment finding the defendant
guilty of residential burglary and attempted aggravated criminal sexual assault.



       Affirmed.



       SPOMER, P.J., and GOLDENHERSH, J., concur.

                                              14
                                           NO. 5-05-0063
                                               IN THE

                                APPELLATE COURT OF ILLINOIS
                                  FIFTH DISTRICT
___________________________________________________________________________________
      THE PEOPLE OF THE STATE OF ILLINOIS, ) Appeal from the
                                            ) Circuit Court of
         Plaintiff-Appellee,                ) Saline County.
                                            )
      v.                                    ) No. 04-CF-275
                                            )
      JERRY GRATHLER,                       ) Honorable
                                            ) Brocton Lockwood,
         Defendant-Appellant.               ) Judge, presiding.
___________________________________________________________________________________
Opinion Filed:        October 10, 2006
___________________________________________________________________________________

Justices:           Honorable Terrence J. Hopkins, J.
                 Honorable Stephen L. Spomer, P.J., and
                 Honorable Richard P. Goldenhersh, J.,
                 Concur
___________________________________________________________________________________

Attorneys        Daniel M. Kirwan, Deputy Defender, Rita K. Peterson, Assistant Defender, Office
for              of the State Appellate Defender, Fifth Judicial District, 730 E. Illinois Highway 15,
Appellant        Suite #1, Mt. Vernon, IL 62864
___________________________________________________________________________________
Attorneys        Hon. David Nelson, Saline County State's Attorney, Saline County Courthouse,
for              Harrisburg, IL 62946; Norbert J. Goetten, Director, Stephen E. Norris, Deputy
Appellee         Director, Patrick D. Daly, Staff Attorney, Office of the State's Attorneys Appellate
                 Prosecutor, 730 E. Illinois Highway 15, Suite #2, Mt. Vernon, IL 62864
___________________________________________________________________________________